 M. N. LANDAU STORES, INC.M. N. Landau Stores,Inc., d/b/a Clark'sDiscountDepartmentStoreandRetailClerks Union LocalNo. 1552,RetailClerksInternationalAssociation,AFL-CIO. Case 9-CA-4683April 11, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn September 10, 1968, Trial Examiner CharlesW.SchneiderissuedhisDecisionintheabove-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, brief, andentire record in the proceeding, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, M. N. Landau Stores, Inc.,d/b/aClark'sDiscountDepartmentStore,Springfield,Ohio, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER, Trial Examiner. On August4, 1967, an election was conducted under the supervision'Administrativeorofficialnotice is taken of the record in therepresentationproceeding,Case 9-RC-7146, as the term "record" isdefined in Section 102 68 and 102 69(f) of the Board's Rules (Rules andRegulations and Statements of Procedure, National Labor RelationsBoard, Series 8 as revised January 1, 1965) SeeLTV Electrosystems, Inc .166NLRB No 81, enfd 388 F 2d 683 (CA 4, 1968),Golden AgeBeverage Co,167 NLRB No 24337of the Regional Director of the Board for Region 9, at theSpringfield,Ohio, store of M. N. Landau Stores, Inc.,d/b/a Clark's Discount Department Store, herein calledtheRespondent,pursuanttoaStipulationforCertificationUponConsentElectionsignedbyRespondent and Retail Clerks Union Local No. 1552,Retail Clerks International Association, AFL-CIO, hereincalled the Union, and approved by the Regional Directorfor Region 9 on June 15, 1967. In an appropriate unit ofapproximately 76 eligible voters, 76 ballots were cast, 55in favor of and 17 votes against the Union. There were 4challenged ballotsPursuant to timely objection to conduct affecting theresults of the election filed by Respondent on August 11,1967, an investigation was conducted under the directionand supervision of the Regional Director, in accordancewith Section 102.69 of the Board's Rules and RegulationsAs a result of such investigation, a Report on Objectionswas issued by the Regional Director on December 11,1967,recommending that the Board overrule theRespondent's objections in their entirety and that theUnion be certified.On December 21, 1967, Respondent filed timelyExceptionstotheRegionalDirector'sReportonObjections, in which the Respondent requested the Boardto reverse the Regional Director and to set aside theelection,or in the alternative to order a hearingOnFebruary 15, 1968, the Board issued its Decision andCertification of Representative in which it adopted theRegionalDirector'sfindings,conclusionsandrecommendations and certified the Union as the exclusivebargaining representative of the employees in the electionunit. The Board said that "The exceptions, in our opinion,raise no material issues of law or fact which would requirereversaloftheRegionalDirector'sfindingsandrecommendations or which would require the conduct of ahearing."THE UNFAIR LABOR PRACTICE CASEOn April 12, 1968, the Union filed an unfair laborpractice charge in which it alleged that since February 15,1968, the Respondent refused and continues to refuse tobargain with the Union. On July 10, 1968, the GeneralCounsel, by the Regional Director, issued a complaintalleging that commencing on or about April 11, 1968,Respondent had committed unfair labor practices inviolation of Section 8(a)(1) and (5) and Section 2(6) and(7) of the Act by refusing to bargain with the Union uponrequest In due course, the Respondent filed its answer tothecomplaint inwhich certain allegations of thecomplaint were admitted and others denied. In its answerRespondent,inter alia,admitted the following allegationsof the complaint (1) the filing and service of the unfairlaborpracticecharge,and(2)thejurisdictionalallegations.Respondent denied the following allegations:(1) that the unit involved is appropriate (paragraph 9 ofthe answer), (2) that the unit in question designated theUnion as their exclusive bargaining agent and that theBoard certified the Union (Answer, paragraph 5), (3) thattheUnion requested Respondent to bargain collectivelywith respect to rates of pay, wages, hours of employmentand other terms and conditions of employment (Answer,paragraph 6), (4) that the Respondent refused to bargainwith the Union (Answer, paragraph 7), and (5) thatRespondent violated Section 8(a)(1) and (5) and Section2(6) of the Act (Answer, paragraph 8).175NLRB No. 53 338DECISIONSOF NATIONALLABOR RELATIONS BOARDTheAnsweradditionallymakesanumberofaffirmative assertions in paragraph 9 thereof. Thus, (1) Insupport of its denial of the appropriatness of the unit theRespondent states that the Union "reneged" on astipulation by causing to be challenged two employeeswhoseinclusionin theunithad been stipulated, thereby"vitiating and nullifying" the underlying unit stipulation.(2) The Answer further asserts that the Board and/or theRegional Director erred and deprived the Respondent ofdue process of law by (a) failure to rule upon challengesto the ballots of the two employees referred to above,whose names assertedly appeared on a "stipulated list ofeligible voters agreed to by the parties," (b) failing toorder a hearing upon the Respondent's objections to theelection, (c) by subjecting Respondent to the complusionof theExcelsior Underwearrule,' invalidly promulgated indisregard of the notice and publication requirements of theAdministrative Procedure Act, and (d) erroneous findings,conclusionsandrecommendations in theRegionalDirector'sReport on Objections (3) Additionally theAnswer urges that the Board further deprived theRespondent of due process of law by denying theRespondent'sexceptionstotheRegionalDirector'sReport on Objections "without rendering an independentopinionof the case."Under date of August 6, 1968, counsel for the GeneralCounsel filed a Motion for Summary Judgment whereinhemoved that paragraphs 4, 5, 6, 7, 8, and 9 ofRespondent's answer be stricken on the grounds that theyare a sham, that all the allegations of the Complaint bedeemed to be true and be so found, and that a Decisionaccordingly issue In a supportingMemorandum theGeneral Counsel contends that Respondent's answer failsto constitute a valid defense to the allegations of thecomplaint, and that the facts of official record withrespect to Case 9-RC-7146 and the admissions containedinRespondent's answer establish the violations alleged inthe complaint as a matter of law, and that therefore nohearingis necessary.On August 8, 1968, I issued an Order to Show Causeon the General Counsel's Motion for Summary Judgment,in which order the parties were directed to show cause onor before August 26, 1968, as to whether or not themotion should be granted 'On August 23, 1968, Respondent filed a Statement inOpposition to General Counsel's Motion for SummaryJudgment, referred to more specifically hereinafter, andunder date of August 30, 1968 a letter requestingconsideration of two recent Circuit Court decisions-which request is granted. In accordance with counsel'sfurther request the letter is directed to be made part of theofficial record.RULING ON MOTION FOR SUMMARY JUDGMENTRespondent's basic contention is that General Counsel'sMotion for Summary Judgment should be denied for thereason that the certification is invalid, and that theRespondent is entitled to a hearing. I find theRespondent'scontentionsunsubstantiatedinthecircumstances of this case.'ExcelsiorUnderwear, Inc,156NLRB 1236, requiring employers inelectioncasestofilewith the Regional Director (who shall make itavailable toallparties in the case)a list of thenames and addresses of alleligible voters'In the caption of the Order to Show Cause the Union Local iserroneously identified as Local 1522The question of the validity of the election and thecertificationwasdecidedbytheBoard in therepresentation proceeding. It is established Board policy,intheabsenceofnewlydiscoveredorpreviouslyunavailable evidence or special circumstances not topermit litigation before a Trial Examiner in an unfairlabor practice case of issues which were or could havebeen litigated in a prior related representation proceeding.'In the representation proceeding the Respondent presentedto the Board, or had opportunity to present, all its presentcontentions concerning the validity of the election and thecertification. The Respondent is thus seeking to relitigatetheBoard's determination, or, as is further discussedinfra,waived its objections by not pressing them at thattimeNo new evidence or special circumstances arealleged.With respect to its contention that it is entitled to ahearing, the Respondent asserts that Section 10(b) of theNationalLaborRelationsAct,Section5of theAdministrativeProcedureAct, (5 U.S.C. 554), andSection 101.10 of the Board Statements of Procedure,require a hearing in unfair labor practice cases as a matterof law. There is, however, no absolute right to a hearingwhere there are no litigableissues. SeeHarry T. CampbellSons', Corporation,164 NLRB No. 36, fn. 9, and casesthere cited.A hearing is not a matter of right in the disposition ofobjections to an election unless substantial and materialissuesare raised by the objections. As the Court ofAppeals for the Fifth Circuit said in the case ofAirControlWindow Products, Inc ,355 F.2d 245, 249 (C.A.5, 1964): "If there is nothing to hear, then a hearing is asenseless and useless formality." See also BataShoe Co.,.there is norequirement, constitutional or otherwise, that there be ahearing inthe absence of substantial and material issuescrucial to determination of whether NLRB election resultsare to be accepted for purposes of certification " Othercourtsof appealare inaccord.See,forexample,N.L.R B v. Certified Testing Laboratories, Inc.,387 F.2d285 (C A. 3, 1967);N L.R B v. Tennessee Packers, Inc ,379 F.2d 172 (C.A. 6, 1967), cert. denied 389 U.S. 958(1967);N L.R B. v. National Survey Service, Inc,361F 2d 199, 208 (C.A. 7, 1966),N L R.B. v. HollywoodBrands, Inc.,398 F.2d 294 (C.A. 7, 1968). The cases citedby the Respondent' are not authority to the contraryThose cases hold that an evidential hearing is requiredwhere therearesubstantial and materialissues.They arenot to be construed as requiring such a hearing wherethere are no such issues. In any eventin itsDecision andCertificationofRepresentative the Board specificallyfound, and this finding is binding on the Trial Examiner,thattheRespondent'sexceptionstotheRegionalDirector's Report on Objections to the election raised nomaterial issue of law or fact warranting reversal of theRegional Director or requiring hearing.'Howard Johnson Company,164NLRB 801,MetropolitanLifeInsuranceCompany,163 NLRB 579. SeePittsburgh Plate Glass CompanyvNLRB,313US 146, 162 (1941);Rules and Regulations andStatements of Procedure,NationalLaborRelations Board,Series 8 asrevisedJanuary 1, 1965, Section 102 67(f) and 102 69(c)'Amencan Federation of Labor v N L R B.308 U S 401,N L R B vPoinsett Lumber & Mfg,Co, 221 F 2d 121 (C.A 4, 1955),N L R B vBataShoe Co , supra. N L R B v Lord Baltimore Press, Inc,300 F.2d671 (C A 4, 1962),N L R B v. Lamar Electric Membership Corp,362F 2d 505 (C A 5, 1966),HowellRefiningCo v N L R B,400 F 2d 213(C A 5, 1968),N L R B v KVP Sutherland Paper Co ,356 F.2d 671(C A6,1966), Sonoco Products Co v N L R 8, 399 F 2d 835 (C A 9, 1968) M. N. LANDAU STORES, INC.339The Respondent further urges that there is no authorityin the National Labor RelationsAct, theAdministrativeProcedureAct, or theBoard'sprocedures,for summaryjudgment.Similar contentions have been rejected by theBoard in prior decisions'Board orders based on summaryjudgments have been enforced by a number of UnitedStates Courts of Appeals'Iam cited to no case in whicha court has refused enforcement of a Board order on theground that the Board lacks authority to use summaryjudgment procedures.The Respondent'scontention that the unit stipulationwas nullified by the Union'saction in"reneging" on afurther stipulation including in the unit two employeeswhose right to vote the Union thereafter challenged doesnot constitute a defense to the complaint.In the first placethose two votes could not have affected the results of theelection,and the Regional Director so found In suchcircumstances theRespondentwas not prejudiced ordeprived of due process of law by the Regional Director'saction in declining to rule on the challenges.HoustonChroniclePublishingCompany,130NLRB 1243,1245-46.Secondly,no exceptions were filed by theRespondent to that action by the Regional DirectorUnder the Board'srules theRespondent'sfailure torequest review in that respect precludes litigation of theissue now 8 SeealsoNL R B v Rexall Chemical Co370 F 2d 363 (C A. 1, 1967)The Respondent's assertion that the Board'sExcelsiorUnderwearrulewas invalidlypromulgated is notsustainedSuch contention is contrary to the Respondent'sStipulation for Certification upon Consent Election, whichcontained a provision that.Said election shall be held in accordance with theNational Labor RelationsAct, theBoard'sRules andRegulations,and the applicable procedures and policiesof the Board.In addition,the Respondent did not raise such an issue initsobjections to the election or in its exceptions to theRegional Director's report on objections,and therefore isprecluded from raising it now In any event,the Boardand the Courts of Appeal for the Fourth,Fifth,andSeventhCircuitshave held that theExcelsiorrule'See, for example,Liquid Carbonic Corporation,116 NLRB 795, UnionBrothers,Inc ,162NLRB No 140,Reno's Riverside Hotel. inc , d/b/aRiversideHotel,163NLRB No37,MetropolitanLifeInsuranceCompany,163 NLRB No71,Harry T CampbellSons'Corporation.164NLRBNo 36, and cases there cited,Red-More Corp , d/b/a Disco Fair.164NLRB No 93,Ore-Ida Foods,164 NLRB No 64,Clement-BlytheCompanies,168 NLRBNo24,State Farm Mutual Automobile InsuranceCompany,169 NLRB No 122'See, for example,the following recent casesBaumritterCorp vNLRB B.386 F 2d 117 (CA I, 1967),NLRB v Puritan SportswearCorp .385 F 2d 142 (C A 3, 1967),LTV Electrorystems, Inc v N L R B ,388 F 2d 683 (C A 4, 1968),N L R B v Aerovox Corp ,390 F 2d 653(C A 4, 1968),Neuhoff Bros Packers, Inc v N L R B .362 F 2d 611(C A 5, 1966),N L R BvTennesseePackers, Inc ,379 F 2d 172 (C A 6,1967),FollettCorp v NLRB B.397 F 2d 91 (C A 7, 1968),NLRB vKrieger-Ragsdale& Company, Inc ,379F 2d 517 (C A 7, 1967),N L R B v Montgomery Ward &Co, 399 F 2d 409 (C A 7, 1968),N L R B v E-Z Davies Chevrolet.395 F 2d 191, (C A 9, 1968),N L R Bv Continental Nut Company,395 F 2d 830 (C A 9, 1968)'Section 102 67(I), 102 69(c)Section 102 67(l), made applicable bySection 102 62 and Section 102 69(c)of the rules to post electionprocedures of the kind hereinvolved,provides in part as follows(f)The parties may, at any time, waive theirright to request reviewFailure to request review shall precludesuch partiesfrom relitigating, inany related subsequentunfair laborpractice proceeding, any issue whichwas, or couldhave been,raised in the representation proceedingconstitutesa valid exercise of the Board'sauthority.Excelsior Underwear Inc,156 NLRB 1236;NL.R.B v.Hanes Hosiery Division-Hanes Corp.,384 F 2d 188, cert.denied390 U.S. 950(C.A. 4, 1967),NL.R.B.v.S SLogan PackingCo.,386 F.2d 562 (C.A. 4, 1967);HowellRefiningCo v NL R.B, 400F 2d213 (C A5, 1968),NL.R.B.vRohlen,385F 2d 52 (C A. 7, 1967);NLRBv.Duncan Foundry&MachineWorks, 67LRRM2516 (C.A.7, 1968)While theCourtof Appealsfor the First Circuit has held that the rule was invalidlyenacted,'itsopinion to that effect is now pending beforethe United States SupremeCourton the Board'spetitionfor certiorari.In the interim the decision of the Board andthe opinions of the Fourth,Fifthand Seventh Circuitsupholding the rule are binding on the Trial Examiner.With respect to the Respondent'sassertion in itsAnswer to the effect that it was deprived of due process oflawbytheBoard's action in denying Respondent'sexceptionstotheRegionalDirector'sReportonObjections,"without rendering an independent opinion ofthe case," the Respondent's position does not appear to besupportedNo authority is cited for this proposition. TheBoard issued a formal Decision and Certification ofRepresentative in which it found that the Respondent'sexceptions raised no material issues of law or factwarranting reversal of the Regional Director or requiringhearing, and accordingly adopted the Regional Director'sfindings,conclusionsandrecommendationsIfanindependent opinion of the case is required the Board'sDecision would appear to be such.Iam aware of noauthority forbidding the Board,in disposing of exceptionstoaRegionalDirector'sReport on Objections to anelection,from adopting the Regional Director'sfindingsor conclusions as its own, or of any requirement that theBoard in such a circumstance restate in detail each fact orconsideration raised by the record in the case.As is hereinafter found,theRespondent refused tobargain collectively with the Union upon request Therethus being no unresolved issues requiring an evidentialhearing or newly discovered or previously unavailableevidence or special circumstances,the certification of theBoard constitutes the law of the case at this stage of theproceeding.TheMotion for Summary Judgment istherefore grantedThis leaves for determination the General Counsel'srequest, contained in his Motion for Summary Judgment,tostrikeparagraphs 4, 5, 6, 7, 8 and 9 of theRespondent'sAnswer,on the ground that they are asham.Theseparagraphs,asindicatedsupra,raisequestions of fact and law as to the validity of therepresentation determination,the request and the refusalto bargain,and the commission of unfair labor practices.Board rule 102 21 provides authority for striking ananswer which is sham and false. However, there is noshowing here that the Respondent'sassertions containedin the subject paragraphs were made in bad faith or forthe purpose of delay or are otherwise sham and falsewithin the meaning of rule 102 21.Thatthe Board may intherepresentationcasehave ruled contrary to theRespondent's contentions,or that relevant facts have beenfound against the Respondent,does not warrant strikingthe answerWhether the paragraphs should be strickendepends, not upon whether the defenses are ultimatelyshown to be adequate in fact or law, but whether they areadequate as a pleading-that is, whether they raiseviable issuesvis-a-visthe allegations of the complaint'Wyman-GordonCo v N LR B, 397 F 2d 394 (C A 1, 1968) 340DECISIONSOF NATIONALLABOR RELATIONS BOARDHere they plainly do. A traverse of those assertions in thecomplaint which the Respondent deniesisessential to itssecuring review of those matters For absent such traversethe Respondent would haveno issueto contest before theBoard or the courts The General Counsel's request tostrike the indicated paragraphs of the answer is thereforedenied.' °On the basis of the record before me, I make thefollowing furtherFINDINGS ANDCONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent is a New York corporation engaged in theoperationofdiscountdepartment stores at variouslocations in the United States. Respondent's store locatedinSpringfield,Ohio, is the one involved in thisproceedingDuringthepastcalendaryear,arepresentative period, in the course and conduct of itsbusiness operations,Respondent had a gross volume ofretail sales in excess of $500,000. During the same period,Respondent had a direct inflow, in interstate commerce,ofmaterials,goods and products valued in excess of$50,000, which it purchased and had shipped directly to itsstore in the State of Ohio from points outside the State ofOhioTheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionisnow and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESInaccordance with the Stipulation for Certificationupon Consent Election, it is found that the followingemployees of the Respondent constitute a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act.Allfull-timeand regular part-time employeesemployed by the Employer and its licensees at its storelocatedinSpringfield,Ohio,includingleaseddepartment employees, department heads, credit officeemployees, bookkeepers, and maintenance employees,excludingthestoremanager,allassistantstoremanagers, all leased department managers, and allguards, professional employees, and all supervisors asdefined in the Act, as amended.As has been seen, on August 4, 1967, a majority ofRespondent's employees in the appropriate unit selectedthe Union as their collective bargaining representative in asecret-ballot election conducted under the supervision ofthe Regional Director for Region 9 of the National LaborRelations Board, and on February 15, 1968, the Unionwas duly certified as such representative by the Board.It is accordingly found that at all times since August 4,1967, and continuing to date, the Union has been therepresentative for the purposes of collective bargaining ofthe employees in the said unit, and by virtue of Section"In its Statement in Opposition to the General Counsel's Motion forSummary Judgment,Respondent,in connection with its assertion that itsanswer was filed in good faith, urges that the Trial Examiner admonishcounsel for the General Counsel for requesting the sinking of Respondent'spleading I do not deem the General Counsel's request suggestive ofunprofessional conduct9(a)of the Act, has been, and is now, the exclusiverepresentative of all the employees in said unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employmentThe Refusalto BargainThe complaintallegesin paragraph 6 that commencingon or about February 26, 1968, andcontinuingto date,theUnionrequestedtheRespondenttobargaincollectively, and in paragraph 7 that commencing on oraboutApril 11, 1968, and at all times thereafter,Respondent refused to bargain with the Union TheRespondent's answerdeniesboth these paragraphs of thecomplaint.To his Memorandum in Support of his Motion forSummary Judgment counsel for the General Counselattached, as exhibit H, a copy of a letter dated February26, 1968 from Kenneth V Mitchell, the president of theUnion, to Lawrence SWescott, an attorney, who was atthat time associated with the law firm of Shawe &Rosenthal,whichhasrepresentedtheRespondentthroughout the representation and unfair labor practiceproceedings.AttorneyWescott executed the StipulationforConsent Election on behalf of the Respondent, andsigned the Respondent's Objections to the Election and itsExceptionstotheRegionalDirector'sReportonObjections. Also attached to the Memorandum in Supportof the Motion for Summary Judgment, as exhibit 1, is anaffidavitdatedMay 14, 1968, by Herschel M. Sigall,identified as an attorney for the Union,stating in sumthatonApril 11, 1968, AttorneyWescott informedAttorney Sigall, in response to the Union'sbargainingdemand, that the Respondent would test the matter incourt and would not bargain with the Union."The, Respondent has not denied the authenticity ofexhibits H and I. However,in itsStatement in Oppositionto the Motion for Summary Judgment the Respondentasserts that it is improper to rely on the affidavit when"Respondent is prevented from disputing the affidavitbecause of the Board's no-discovery policy" (Statement inOpposition, p 4) The Respondent reaches this conclusionon the apparent supposition that under rules 12(c) and 56of the Federal Rules of Civil Procedure only evidencesecured by means of discovery procedure is available insummary judgment proceedings to contest affidavits, andthattheRespondent is thus denied an adequateopportunity to defend itself. The Respondent's contentionis not sustained.In the first place the Board's summary judgmentprocedures find their authority in the rules and regulationsand decisions of the Boardand notin the Federal Rulesof Civil Procedure.Krieger-Ragsdale & Company, Inc.,159 NLRB 490, 495, enfd 379 F 2d 517 (C.A. 7, 1967)cert. denied 389 U S. 1041 (1968) In the second place, Ido not construe Rules 12(c) and 56 of the Federal Rules"Specifically, the affidavit states,in relevant partIam oneof the Attorneys for Retail Clerks Union Local No 1552, RetailClerks International Association,AFL-CIOOn the 11th day of April,1968, Kenneth V Mitchell,President of Local No 1552, requested me tocallLawrence S Wescott,the employer's attorney,to find out why theemployer had not answered-LocalNo 1552's'bargaimngdemands 'on M NLandau Stores,Inc, d/b/a Clark's Discount Department Store, withregard to their Springfield,Ohio, store These demands were made byMr Mitchell subsequent to the certification of the UnionMr Westcotttoldme that the employer would test the matter in court.He said thatthe employer would not bargain with the Union M. N. LANDAU STORES, INC.ofCivilProcedure to restrict evidence in summaryjudgment proceedings to material securable by discovery.Those rules do not purport to make inadmissable evidencein the possession and control of a respondent. Thirdly, theOrder to Show Cause issued on the Motion for SummaryJudgment specifically directed the parties to submit inresponseto the Order "any briefs, proposed findings,orother materialintendedto be submittedfor consideration,either in connectionwith disposition of theMotion[forSummary Judgment]or in connectionwith disposition ofthe case on the merits."(Emphasis supplied). The OrdertoShow Cause further recited that "If no responsedisclosingmaterial unresolvedissueslitigable before andrequiring hearing by a trialexaminerisfiled by August26, 1968, the Motion for Summary Judgment may begranted forthwith." It is thus clear that the Respondentwas afforded opportunity to submit any material it wishedto be considered in connectionwith disposition of thecase. In view of the failure of the Respondent to contestthe authenticity of exhibits H and I or to deny thecorrectness of the material facts asserted therein or tosubmit any matter bearing on them, I find that theexhibits establish the allegations of paragraphs 6 and 7 ofthe complaint.It is therefore found that under date of February 26,1968, the Union requested the Respondent to bargaincollectively in the appropriate unit and that on April 11,1968, and at all times thereafter, the Respondent refusedto bargain collectively with the Union. By such action theRespondent has refused to bargain collectively in violationof Section 8(a)(5) of the Act and has interfered with,restrainedand coerced its employees in violation ofSection 8(a)(1) of the Act. The aforesaid unfair laborpractices affect commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, pursuant to Section 10(c) of theAct, I recommend that the Boardissuethe following:ORDERA For purposes of determining the effective period ofdurationofthecertification,theinitialyearofcertification shall be deemed to begin on the date theRespondent commences to bargain in good faith with theUnion as the recognizedbargainingrepresentative in theappropriateunit.' 2B.M N. Landau Stores, Inc, d/b/a Clark'sDepartment Store, Springfield, Ohio, its officers, agents,successors,and assigns,shall:1.Cease and desist from(a)Refusing to bargain collectively with Retail Clerks'UnionLocalNo. 1552, Retail Clerks InternationalAssociation,AFL-CIO, as the exclusive collectivebargainingrepresentativeof the employees in thefollowing appropriate unitAllfull-timeand regular part-time employeesemployed by the Employer and itslicenseesat its storelocatedinSpringfield,Ohio,includingleaseddepartment employees, department heads, credit officeemployees, bookkeepers, and maintenance employees,"The purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the statutorily prescribed services of theirselected bargaining agent for the period provided by law SeeMar-JacPoultryCompany, Inc,136NLRB 785,Commerce Company d/b/aLamar Hotel,140NLRB 226, 229, enfd 328 F.2d 600 (C A 5, 1964),Burnett Construction Company,149 NLRB 1419, 1421, enfd 350 F 2d 57(CA 10, 1965)341excluding the storemanager,allassistantstoremanagers, all leased department managers, and allguards, professional employees, and all supervisors asdefined in the Act.(b)Interferingwith the efforts of said Union tonegotiatefororrepresenttheemployees in saidappropriate unit as the exclusive collective bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with Retail ClerksUnionLocalNo. 1552, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive representative ofthe employees in the appropriate unit with respect to ratesof pay, wages, hours of work, and other terms andconditionsof employment and embody in a signedagreement any understanding reached.(b)Post at its Springfield, Ohio, store copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms to be provided by the Regional Directorof Region 9, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from receipt of this RecommendedOrder, what steps it has taken to comply herewith.'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withRetailClerks'Union Local No. 1552, Retail Clerks'InternationalAssociation,AFL-CIO, as the exclusivebargainingrepresentativeofallourfollowingemployees:Allfull-timeandregularpart-timeemployeesemployedbyusand by our licensees at ourSpringfield,Ohio, store, including leased departmentemployees, department heads, credit office employees,bookkeepers, and maintenance employees, excludingthe store manager, all assistant store managers, allleaseddepartmentmanagers,andallguards,professional employees, and all supervisors as definedin the Act, as amended.WE WILL NOT interfere with the efforts of said Uniontonegotiate for or represent the employees in said"in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words, "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a decree of the United States Court ofAppeals enforcing an Order" shall be substituted for the words "a Decisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " 342DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit as the exclusive collective-bargainingrepresentative.WE WILLbargaincollectivelywith the Union asexclusive bargaining representative of the employees inthe bargaining unit, and if an understanding is reachedwe will sign a contract with the Union.M N. LANDAU STORES, INC.D/B/A CLARKS' DISCOUNTDEPARTMENT STORE!(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding, 550 Main Street, Room 2407, Cincinnati, Ohio45202, Telephone 684-3686